In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3156
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JUAN CARLOS PEREZ,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
          No. 18-CR-27 — James D. Peterson, Chief Judge.
                     ____________________

   ARGUED SEPTEMBER 18, 2019 — DECIDED APRIL 23, 2020
                ____________________

   Before KANNE, HAMILTON, and BARRETT, Circuit Judges.
   KANNE, Circuit Judge. In December 2016, law enforcement
oﬃcers facilitated a controlled buy of heroin from Juan Perez-
—someone the oﬃcers suspected was a high-level drug
dealer in the Beloit, Wisconsin area. The controlled buy was
recorded: Perez sold 98 grams of heroin to a police informant.
Based on that transaction alone, Perez was charged with, and
pled guilty to, distributing heroin.
2                                                 No. 18-3156

    At Perez’s sentencing hearing, the district judge expressed
concern that the guidelines range of 33–41 months’ imprison-
ment presented in Perez’s presentence investigation report
(“PSR”) did not reflect the full scope of his involvement in
drug traﬃcking. This concern stemmed from the PSR’s de-
scription of Perez’s conduct suggesting that he was responsi-
ble for distributing large quantities of heroin, methampheta-
mine, and cocaine.
     Unsatisfied with the disparity between Perez’s guidelines
range and his conduct described in the PSR, the judge contin-
ued the sentencing hearing and directed the government to
file a sentencing memorandum. The memorandum was to de-
tail which oﬀense conduct the government could support by
a preponderance of the evidence and which oﬀense conduct
it could not so support. When the parties and judge recon-
vened, the government presented witness testimony that
elaborated on conduct described in the PSR. The judge used
that evidence to calculate a higher guidelines range and im-
pose a 121-month sentence.
    Perez appealed his sentence, arguing that the sentencing
judge should have disqualified himself because his impartial-
ity might reasonably be questioned. See 28 U.S.C. § 455(a). Be-
cause Perez has not demonstrated that a reasonable observer
would have questioned the judge’s impartiality, we aﬃrm the
sentence.
                       I. BACKGROUND
    Perez was charged with only one crime—distribution of
heroin, 21 U.S.C. § 841(a)(1)—based on the single $8,000 sale
of 98 grams of heroin to a police informant. But Perez’s PSR
describes additional conduct that portrays this crime as a
No. 18-3156                                                   3

small piece of a much larger criminal enterprise. We detail a
sampling of this conduct below.
    Beginning in late 2015, confidential informants identified
Perez as a high-level supplier of heroin, meth, and cocaine.
The informants said that Perez handed out cell phones to his
customers to conduct his drug business, and they believed
that Perez was connected to the notorious Sinaloa drug cartel.
Indeed, law enforcement officers found ten cell phones in Pe-
rez’s vehicle during two traffic stops. Finding this number of
cell phones suspicious, law enforcement searched Perez’s
mother’s home, with her permission. There they found note-
books that looked like drug ledgers: the ledgers included in-
dividuals’ names, charts connecting various names, tele-
phone numbers, vehicle descriptions, and entries totaling
hundreds of thousands of dollars.
    Adding to these incidents, Perez told a police informant
that he could supply a pound of heroin for $10,000; that he
had 700 grams of heroin for sale; that he had access to five
kilograms of heroin; and that he was looking for firearms.
    Not only did the PSR describe Perez’s extensive involve-
ment in distributing heroin, but it indicated that Perez had
access and the willingness to sell large quantities of meth. For
starters, Perez offered to sell the informant a pound of meth
for $8,000 (mirroring the $8,000 sale of heroin that Perez com-
pleted). Other informants also identified Perez as a supplier
of meth. One woman, Cheryl Barrera, confirmed this suspi-
cion. In October 2016, law enforcement arrested Barrera on
her way to sell more than 400 grams of meth to her brother.
Unbeknownst to Barrera, her brother was a police informant.
After Barrera’s arrest, she told police that Perez supplied the
meth and expected $14,000 in return. She also revealed that
4                                                       No. 18-3156

Perez said he had three more pounds of meth, as well as her-
oin and cocaine, and that she used a cell phone provided by
Perez to arrange the purchase of the meth with her brother.
   Further investigation led law enforcement officers to the
apartment of Perez’s girlfriend. Inside, officers found the fol-
lowing: more than $152,000 in cash, most of which was duct-
taped inside plastic bags and hidden in a heating vent; two
Drug Enforcement Administration (DEA) Notice of Seizure
forms, indicating that about $500,000 had been seized by the
government; Perez’s passport; a money counter; a money
transfer receipt from Des Plaines, Illinois to Sinaloa, Mexico;
handwritten receipts; and a notebook including names, tele-
phone numbers, addresses, and dollar amounts.
    Eventually, in January 2018, law enforcement officers ar-
rested Perez for the 2016 controlled purchase of heroin. After
Perez’s arrest, law enforcement officers interviewed his girl-
friend. She revealed that Perez called her from jail and asked
her to write down his cell phone contacts and throw away his
cell phones. He also directed her to call his friend in Mexico,
say the code word “CHA-18,” and inform the friend that Pe-
rez would not talk to the police.
   Concluding this account of Perez’s involvement in large-
quantity drug distribution, the PSR stated:
    Though the defendant’s conduct suggests he is responsible
    for distributing large quantities of multiple controlled sub-
    stances over several months, the probation office believes
    the defendant is responsible for distributing, conserva-
    tively, 98 grams of heroin. This drug quantity is based solely
    on the controlled purchase completed on December 5, 2016.
  Based on that 98-gram quantity, Perez’s base offense level
was 22, which was adjusted to level 19 for Perez’s acceptance
No. 18-3156                                                   5

of responsibility. That offense level and Perez’s criminal his-
tory category of II produced a guidelines range of 33–41
months’ imprisonment.
    At Perez’s sentencing hearing, the judge voiced his dis-
tress over the disparity between the high-level drug activity
described in the PSR and Perez’s charged offense—a disparity
the judge characterized as “a grotesque mismatch” between
Perez’s guidelines range and his offense conduct. The judge
and the government engaged in an extended back-and-forth
about evidence in the PSR indicating that Perez trafficked a
high volume of drugs. The government justified its charging
decision by explaining that it conservatively estimated Pe-
rez’s relevant conduct based only on the controlled buy be-
cause it could not corroborate the other behavior described in
the PSR. For example, the government explained the DEA sei-
zure notices and money weren’t “completely solid” evidence
of relevant conduct because they were not found at Perez’s
residence. Similarly, the government lacked additional sur-
veillance confirming informant tips identifying Perez as a
supplier.
     In response, the judge said he was “in the uncomfortable
situation of seeing what appears to me to be very solid evi-
dence, at least to a preponderance of the evidence, that sug-
gests that Mr. Perez was far more involved than 98 grams and
[the government is] agreeing with me.” He continued, “even
if we can’t put an exact amount on the weight, we can estab-
lish the length of the time, the number of the transactions, be-
cause we have the drug ledgers. And so I want to know what
it is that the government can support.” With that, the judge
continued the sentencing hearing and asked the parties to file
additional briefing:
6                                                        No. 18-3156

    I want the government to be able to tell me – you can do it
    in a memo, because I think the probation office has done
    what they could with the information that they have here –
    but I want to know, of the background and the description
    of the offense conduct, what is it that the government is will-
    ing to present to me as information they can establish be-
    yond – to a preponderance of the evidence.
    And I understand that you’re not able to quantify the drug
    amount any better than the amount that was seized in the
    controlled buy that produced the 98 grams. But if you have
    concerns that you don’t trust some of the witnesses that you
    might have or the informants, then you ought to tell me that
    and then I won’t rely on it so much. But if you’ve got infor-
    mation here that goes to Mr. Perez’s culpability beyond just
    the drug quantity, I want to know that, because I would be
    comfortable either departing or varying on the basis of other
    indicators of Mr. Perez’s culpability, which at the moment
    seems quite compelling to me and that Mr. Perez has not
    challenged.
As instructed, the government filed a memorandum, and de-
fense counsel responded.
    When the parties reconvened for the sentencing hearing,
the judge said he would hear from the parties and then make
clear which parts of the PSR he was relying on. The govern-
ment presented two witnesses: Cheryl Barrera, and a police
officer who surveilled and arrested her. Each testified about
Barrera’s attempted sale of meth to her brother. Critically,
Barrera testified that Perez supplied her with 435 grams of
meth. Ultimately, the judge determined that a preponderance
of the evidence supported a conclusion that Perez supplied
Barrera with the meth.
No. 18-3156                                                      7

    Before sentencing Perez, the judge calculated Perez’s base
offense level as 32, based on 98 grams of heroin from the con-
trolled buy and 435 grams of methamphetamine he supplied
to Barrera. The judge calculated Perez’s guidelines range as
97–121 months and imposed a sentence of 121 months’ im-
prisonment. Perez appealed his sentence.
                          II. ANALYSIS
    Perez argues that the sentencing judge should have
recused himself under 28 U.S.C. § 455(a), which states: “Any
justice, judge, or magistrate judge of the United States shall
disqualify himself in any proceeding in which his impartiality
might reasonably be questioned.”
   We ultimately conclude that a reasonable observer would
not question the judge’s impartiality because he continued the
sentencing hearing and relied on additional evidence in ren-
dering Perez’s sentence. But before we delve into the merits
of Perez’s arguments about the judge’s impartiality, a brief
discussion of the appropriate standard of review is war-
ranted.
   A. Standard of Review
    We begin with the language of § 455(a)—that the judge
“shall disqualify himself.” This language, we have recog-
nized, places the onus on the judge to initiate his or her
recusal, and it “affects what role the litigants must play” in
requesting recusal. Fowler v. Butts, 829 F.3d 788, 794–95 (7th
Cir. 2016). In that vein, a litigant does not have to raise a § 455
challenge before the trial judge to have our court review
whether the judge should have recused him or herself. See id.
at 795. But the availability of review—regardless of whether a
8                                                       No. 18-3156

litigant moved for recusal—does not resolve what standard
of review applies.
    Perez did not move during sentencing for the judge’s
recusal under § 455(a). We review challenges raised for the
first time on appeal for plain error, Fed. R. Crim. P. 52(b),
which means we may correct a forfeited error only when it is
“plain” and “affects substantial rights.” Id. However, the an-
alytical tools we use to determine whether these criteria are
met depends on the kind of error alleged. “[I]n most cases,” the
alleged error “affects substantial rights” only if it was “preju-
dicial: [i]t must have affected the outcome of the district court
proceedings.” United States v. Olano, 507 U.S. 725, 734 (1993)
(emphasis added). But most is not all; and disqualification er-
rors under § 455 are an unusual breed, requiring departure
from the usual analytic metric.
    The appropriate metric for the alleged error here reflects
one that applies when we consider whether a recusal error
was harmless. In United States v. Atwood, 941 F.3d 883 (7th Cir.
2019), we recognized that “[t]o determine whether a judge’s
violation of § 455(a) was harmless error, we look to the three
factors outlined in Liljeberg v. Health Services Acquisition Corp.:
(1) the risk of injustice to the parties in this case, (2) the risk of
injustice to parties in future cases, and (3) the risk of under-
mining public confidence in the judicial process. 486 U.S. 847,
864 (1988).” Atwood, 941 F.3d at 885.
    As dictated by Federal Rule of Criminal Procedure 52(a)
and 52(b), the so-called “harmlessness” and “plain error” in-
quiries largely mirror one another. See Olano, 507 U.S. at 734–
35. The difference is who bears the burden to show that the
error did or did not affect substantial rights. See id. at 734. Ac-
cordingly, to determine whether the “substantial rights”
No. 18-3156                                                                 9

requirement of Rule 52(b) has been met, we look to the three
factors set out in Liljeberg. These factors are particularly ap-
propriate because violations of § 455 affect the integrity of and
public confidence in the judicial system as a whole, and be-
cause a judge always has an independent obligation to watch
for potential disqualification pitfalls. See Fowler, 829 F.3d at
794.
    Thus, when a defendant raises a § 455 error for the first
time on appeal, we review the challenge for plain error: we
ask whether the defendant has shown that the error was ob-
vious, affects substantial rights (as defined by the Liljeberg fac-
tors), and “seriously affects the fairness, integrity, or public
reputation of the proceedings.” United States v Garrett, 528
F.3d 525, 527 (7th Cir. 2008).1
   Perez has not overcome the first requirement to show the
error was obvious. Specifically, he failed to demonstrate that
the judge should have recused himself because of an appear-
ance of partiality.
    B. Impartiality Under § 455(a)
    Perez asserts that a reasonable observer would have ques-
tioned the judge’s impartiality based on: (1) the judge’s sua
sponte continuance of Perez’s sentencing and direction to the
government to submit additional briefing that would support
a higher guidelines range; and (2) the judge’s reliance on new
evidence presented by the government in its memorandum




    1 While that last requirement overlaps with the Liljeberg factors, it is
not the same; it measures the seriousness of the risks that the Liljeberg fac-
tors identify.
10                                                    No. 18-3156

and at the continued sentencing hearing to produce a higher
guidelines range.
    Section 455(a) requires a judge to recuse himself from a
proceeding if a reasonable, well-informed observer might
question the judge’s impartiality or “entertain a significant
doubt that justice would be done in the case.” United States v.
Herrera-Valdez, 826 F.3d 912, 917 (7th Cir. 2016); see 28 U.S.C.
§ 455(a).
    A party bears a heavy burden when seeking a judge’s
recusal for rulings made during litigation or for opinions the
judge forms based on facts introduced during a case. See
Liteky v. United States, 510 U.S. 540, 555 (1994). In that context,
we do not require a judge’s recusal unless a ruling or opinion
makes “fair judgment impossible.” In re City of Milwaukee, 788
F.3d 717, 720 (7th Cir. 2015) (quoting Liteky, 510 U.S at 555). In
addition, a judge’s “ordinary efforts at courtroom administra-
tion” or docket management are “immune” from claims of
bias or partiality. Liteky, 510 U.S. at 556.
    Thus, recusal is required “[o]nly in the rarest circum-
stances” when a judge displays a “deep-seated favoritism or
antagonism.” Id. at 555. The Supreme Court identified one
such example: a judge in a World War I espionage case
against German–American defendants said, “‘One must have
a very judicial mind, indeed, not [to be] prejudiced against the
German Americans’ because their ‘hearts are reeking with
disloyalty.’” Id. (quoting Berger v. United States, 255 U.S. 22, 28
(1921) (alteration in original)).
   Because Perez does not allege that the judge’s bias was
based on events outside the sentencing proceedings, we con-
sider whether the judge displayed a deep-seated antagonism
No. 18-3156                                                 11

or favoritism that would make fair judgment—here, imposing
a fair sentence—impossible. See, e.g., City of Milwaukee, 788
F.3d at 720. The crux of Perez’s allegation of bias seems to be
that the judge did not impose a sentence based solely on in-
formation contained in the PSR. Before addressing Perez’s ar-
gument directly, we briefly recount some of the demands a
judge must navigate when sentencing a defendant, which aid
us in our ultimate resolution of Perez’s allegation.
    Our sentencing regime is not a strict charge-offense
system, in which the degree of punishment depends only
upon the elements of the crime charged. See United States v.
Alldredge, 551 F.3d 645, 647 (7th Cir. 2008). Instead, the
charged offense is the starting point for determining the base
offense level, and specific circumstances of the case adjust
that level. To adjust the base level, the sentencing judge is
tasked with looking at a variety of factors, including the
behavior underlying the crime, the characteristics of the
defendant, and the scope and nature of the defendant’s
offense. See 18 U.S.C. § 3553(a); U.S.S.G. § 1B1.3
    This inquiry is necessarily broad in scope, and Congress
made clear that “[n]o limitation shall be placed on the infor-
mation concerning the background, character, and conduct of
a person convicted of an offense which a court of the United
States may receive and consider for the purpose of imposing
an appropriate sentence.” 18 U.S.C. § 3661. The Sentencing
Guidelines likewise provide that a judge has broad authority
to consider any information about a defendant unless specifi-
cally prevented from doing so by law. See U.S.S.G. § 1B1.4.
   Relevant here, a sentencing judge is responsible under the
Guidelines for determining a defendant’s relevant drug
conduct—uncharged drug-related conduct for which he can
12                                                      No. 18-3156

be held accountable—and the defendant’s guidelines range.
We’ve said that a “goal of including relevant conduct in
sentencing is to allow a court to reflect in its sentence the
actual seriousness of an offense, instead of strictly limiting it”
to the charged offense. United States v. Ritsema, 31 F.3d 559,
564–65 (7th Cir. 1994).
    To that end, the Guidelines allow a judge to consider a
broad range of conduct related to drug offenses, often because
a defendant’s guidelines range depends substantially on the
quantity charged in the indictment. See U.S.S.G. § 1B1.3, cmt.
background (“[I]n a drug distribution case, quantities and
types of drugs not specified in the count of conviction are to
be included in determining the offense level if they were part
of the same course of conduct or part of a common scheme or
plan as the count of conviction.”).
    The information a judge uses in sentencing will often come
from a defendant’s PSR. But under 18 U.S.C. § 3661, the PSR
need not be the sole source of that information. Whatever the
source of the information, a defendant has a due process right
to be sentenced on the basis of reliable evidence, and the dis-
trict judge must limit material he or she considers in calculat-
ing a sentence to that which has “sufficient indicia of reliabil-
ity.” United States v. Taylor, 72 F.3d 533, 543 (7th Cir. 1995),
abrogated on other grounds by United States v. Taylor, 778 F.3d
667, 670 (7th Cir. 2015).
     1. Continuance and Order for Additional Briefing
    With that background in mind, we now turn to Perez’s
first argument. Because the judge did not impose a sentence
based on information in the PSR, Perez believes the judge
traded his judicial role for an adversarial one and turned the
No. 18-3156                                                            13

government into a gatherer of evidence to support a more pu-
nitive sentence. This, Perez contends, would lead a reasona-
ble, disinterested observer of the sentencing proceedings to
conclude that fair judgment was impossible because the judge
was biased and predisposed to impose a higher sentence. See
City of Milwaukee, 788 F.3d at 720. We disagree.
    The judge was faced with an “extended course of substan-
tial drug dealing” described in the PSR. This included evi-
dence that Perez had access to and a willingness to sell large
quantities of meth. Large sums of cash, money counters, his
passport, and DEA seizure notices were also linked to Perez.
But that extended course of drug dealing was not reflected in
the guidelines range contained in Perez’s PSR.2 As we dis-
cussed above, the judge is tasked under the Guidelines with
peering beyond the quantity of drugs charged in Perez’s of-
fense to determine whether he engaged in conduct similar to
his charged offense: distribution of heroin.
    We view the judge’s colloquy and order for additional
briefing from the government as essential to carrying out his
duty to determine Perez’s actual conduct. The judge was not
limited under § 3661 to considering only that information pre-
sented by the PSR, and the judge was well within his author-
ity to instruct the government to present him with infor-
mation about Perez’s conduct in order to assess Perez’s

    2 The judge also expressed concern about disparities between sen-
tences of similar offenders. The judge remarked that the disparity between
the guidelines range calculated in Perez’s PSR and the sentences of “doz-
ens of other defendants that I have sentenced is just shocking to me.” The
court also referenced two of Perez’s alleged customers, who were sen-
tenced to four years and ten years, respectively, wondering why “the
guideline is less for the source than it is for the customer?”
14                                                   No. 18-3156

relevant conduct under the Guidelines. See 18 U.S.C. § 3661.
What is more, ordering additional briefing is hardly out of the
ordinary. Indeed, the judge’s request that the government file
an additional memorandum falls well within his authority to
manage the sentencing proceedings and to exercise his judg-
ment under 18 U.S.C. § 3553(a). Instead of demonstrating
deep-seated favoritism or antagonism, Liteky, 510 U.S. at 555,
the judge demonstrated a commitment to carrying out his re-
sponsibilities to determine relevant conduct under the Guide-
lines and exercise judgment under § 3553(a).
     The judge also carried out his obligation to ensure that ad-
ditional information presented by the government would be
limited to reliable information. See Taylor, 72 F.3d at 543. After
all, “it is the judge’s role to fashion a sentence based on infor-
mation with a sufficient indicia of reliability.” United States v.
Modjewski, 783 F.3d 645, 650 (7th Cir. 2015) (per curiam). Con-
sistent with this due-process requirement, the judge in-
structed the government that, “if you have concerns that you
don’t trust some of the witnesses that you might have or the
informants, then you ought to tell me that and then I won’t
rely on it.”
    Nor does the judge’s comment that he would be “comfort-
able departing or varying on the basis of other indicators of
Mr. Perez’s culpability, which at the moment seems quite
compelling to me” demonstrate that fair judgment was im-
possible. The judge expressed this opinion because of facts de-
scribed within the PSR. See Liteky, 510 U.S. at 555. And the
judge’s conditional language—“would be comfortable” and
“at the moment”—indicates the judge had not yet reached a
decision on Perez’s sentence and continued to keep an open
No. 18-3156                                                 15

mind when reviewing additional evidence of relevant con-
duct presented by the government.
   In sum, Perez has not demonstrated the judge’s continu-
ance and request for additional briefing prevented him from
imposing a fair sentence.
   2. Continued Sentencing Hearing
    Perez next argues that the judge displayed bias by allow-
ing witnesses adverse to Perez to testify at the continued sen-
tencing hearing and in relying on the government’s evidence
to increase Perez’s guidelines range. Based on this, Perez con-
tends a fair-minded citizen would reasonably think the judge
was tilting a neutral process in favor of the judge’s preferred
outcome—a higher sentence. We are not persuaded by this
argument.
    In the memorandum that the government submitted after
the judge continued the sentencing hearing, the government
contended that the relevant drug conduct included not only
Perez’s sale of 98 grams of heroin reflected in the charged of-
fense, but also his supply of 435 grams of meth to Barrera. See
U.S.S.G. § 1B1.3. The government also advocated using Bar-
rera’s statements, the DEA seizure notices, and the ledgers to
establish the scope and nature of Perez’s drug distribution.
See 18 U.S.C. § 3353(a). Perez responded that Barrera’s state-
ments were unreliable and objected to using these statements
to support additional relevant conduct other than the charged
offense conduct.
   The testimony at the continued hearing focused on the al-
legation in the PSR that Perez supplied Barrera with the meth
she attempted to sell to her brother. Barrera’s testimony re-
vealed that several days before her arrest and cooperation
16                                                No. 18-3156

with police, she told her brother in a recorded conversation
that Perez was the source of the pound of meth she intended
to sell to her brother.
    After hearing an hour of testimony from Barrera and a po-
lice officer involved in her surveillance and arrest, the judge
listened to arguments from both sides. The judge actively and
thoroughly interacted with the government and defense
counsel. He probed both the government and defense on the
weaknesses of their arguments. Perez’s counsel vigorously ar-
gued that Barrera was not credible. In the end, the judge
found Barrera “to be credible on the crucial aspect of her tes-
timony, which is that the pound of methamphetamine with
which she was caught came from Mr. Perez.”
    The judge determined a preponderance of the evidence
supported a conclusion that Perez supplied the 435 grams of
meth Barrera attempted to sell to her brother. Based on this
relevant conduct, the judge recalculated Perez’s base offense
level as 32, based on his sale of 98 grams of heroin and supply
of 435 grams of meth. When taking acceptance of responsibil-
ity and criminal history into account, the judge calculated a
guidelines range of 97–121 months.
   In exercising his responsibilities under § 3553(a) and im-
posing a sentence of 121 months, the judge noted that the ev-
idence suggested Perez was deeply involved in a significant
drug-dealing operation. This included the drug ledgers, his
post-arrest conversation with his girlfriend, large sums of
cash, a money counter, cell phones, and Perez’s passport.
   In making his claim of judicial bias during the continued
proceedings, Perez does not specifically challenge the judge’s
credibility determination as to Barrera; nor does he point to
No. 18-3156                                                   17

specific statements he believes to be indicative of bias. He also
does not challenge the relevant-conduct determination. In-
deed, although the contours of this argument are not entirely
clear, Perez seems to argue that the judge abandoned his ju-
dicial role and assumed an adversarial role at the continued
sentencing hearing.
    We’ve already recognized that the continuance was not in-
dicative of judicial bias—indeed, it indicates the judge took
seriously his obligations under § 3553(a) in sentencing Perez.
And we require the judge to ensure that reliable evidence was
used to enhance Perez’s sentence—this included Barrera’s tes-
timony. Taylor, 72 F.3d at 543. Instead of imposing a sentence
based on Barrera’s statements in the PSR, the judge elected to
assess her credibility in person. This choice allowed the de-
fense to vigorously cross-examine Barrera, to probe and ex-
pose weaknesses and inconsistencies in her testimony, and to
emphasize her criminal history and drug use. Far from preju-
dicial, the judge’s continuance allowed for adversarial testing
of the evidence prior to the judge’s use of that evidence to
support a higher guidelines range and sentence. It also en-
sured that Perez was sentenced with reliable information. Pe-
rez’s bare assertion that the judge showed deep-seated favor-
itism or antagonism towards Perez because he allowed Bar-
rera to testify does not support his claim of judicial bias.
    At the end of the day, Perez believes the judge should have
rendered his sentence based on the evidence presented in the
PSR because the judge had all the information he needed to
impose a sentence at Perez’s initial hearing. But we think the
judge’s continuance was laudable, not prejudicial or indica-
tive of favoritism or bias. It ensured that Perez’s sentence was
not imposed haphazardly—using potentially unreliable and
18                                                No. 18-3156

uncorroborated information—without allowing Perez time to
prepare a response. Allowing the government and defense
additional time to respond to the judge’s concerns was emi-
nently reasonable; so too, was allowing additional testimony.
We will not fault the judge’s careful approach in sentencing
Perez. Indeed, far from revealing that a fair sentence was im-
possible, the judge’s actions ensured that fair judgment was
made possible.
                      III. CONCLUSION
    In sentencing Perez, the judge did not display any degree
of favoritism or antagonism, and a reasonable observer would
not come away from the sentencing hearing with the impres-
sion that fair judgment was impossible. Accordingly, we
AFFIRM the sentence.